


Exhibit 10.1






Amendment to 2012 Employee Stock Purchase Plan


 
WHEREAS, Staples, Inc. (“Staples”) heretofore adopted the 2012 Employee Stock
Purchase Plan (the “Plan”); and
 
WHEREAS, shareholders of Staples approved an amendment (the “Amendment”) to the
Plan on June 1, 2015 to authorize a 12,000,000 share increase in the number of
shares of common stock available for issuance under the Plan; and
 
NOW, THEREFORE, the Plan is hereby amended, effective June 1, 2015, as follows:
 
Section 13(a) is hereby deleted and replaced in its entirety with a new Section
13(a) as set forth below:
 
(a) Basic Limitation. Subject to adjustment upon changes in capitalization of
the Company as provided in Section 20 hereof, a maximum 27,000,000 shares of
Common Stock will be made available for sale under the Plan. All or any portion
of such maximum number of shares may be issued under the Section 423 Component.
 
Except as hereinabove amended, the provisions of the Plan shall continue in full
force and effect.
 
IN WITNESS WHEREOF, Staples, by its duly authorized officer, has caused this
Amendment to be executed on the 1st day of June, 2015.
 
 
 
STAPLES, INC.
 
 
 
 
 
 
By:
/s/ Regis Mulot
 
 
Regis Mulot
 
 
Executive Vice President, HR

 



1